Title: From John Adams to François Adriaan Van der Kemp, 4 September 1811
From: Adams, John
To: Van der Kemp, François Adriaan



Dr. Sir
Quincy September the 4. 1811

I have Sent to The Post Office this Morning, your Diploma, as Member of our Accademy. How many years ago ought you to have had it? I hope you will now communicate your Speculations to that Body through Mr Quincy their corresponding Secretary.
I should advise Mr George Marsden to petition Congress for Relief, Setting forth his Service Commissions and present Circumstances.
of Meteroric Stones I know no more, that of speaking Bulls and reasoning Jacks
May not volcanic Eruptions made by Explosions of great Masses of the Elastic Fluid, or by Subterraneous Streams of Water, breaking suddenly into Masses of burning Sulphur, and by this means converted into Steam drive up Stones to vast hights in the Air? May not these Explosions be in the Sea, in great Lakes or even in Smaller Ponds, or in Rivers; and the Cavities Soon filled up again with Water. May not Such Eruptions be in vast Swamps and deep Forests which People have not yet explored?
None but Lunaticks I think will go to the Moon to fetch Such Stones. But I am almost a Sceptick. I can Scarcely credit Pliny or Livy or any modern Naturalists or Historians in what they Say of Ardentes Lapides &c yet it may be true. I am as willing to be accused of Incredulity as Credulity.
“Tu m’aduli, ma tu mi piace.” There now I ever with you.
Friend as usual
John AdamsYesterday compleated Eight and twenty Years of Peace. What other Nation has enjoyed the Blessing So long?